MEMO. ENDORSED

DOCUMENT

ARS TNF GMOS NER Becument 306 ANSE GHCES Bases?"

THE LAW OFFICES OF SEAN M. MAHER, PLLC

 

July 1, 2020

Sentencing is adjourned from July 15, 2020

VIA ECF until Sept. 18, 2020 at 10:30 am. Sentencing
submissions are adjourned accordingly.

Hon. Nelson S. Roman Clerk of the Court is requested to terminate

United States District Judge the motion (doc. 300).

United States Courthouse

300 Quarropas Street Dated: July 1, 2020

White Plains, New York 10601

Re: United States vy. Qwens et al., (Rahiem Miller), wn
17 Cr. 506 (NSR)-07 0 Jee

Leer

SOORDERED. _.”

 

 

Dear Judge Roman: Nelson S. Roman, U.S.D.J.

On behalf of defendant Mr. Rahiem Miller, I respectfully write to request, in light of the
COVID-19 pandemic and the limitations on in-person court proceedings, that the sentencing
hearing currently scheduled for July 15, 2020 be adjourned until September, preferably
September 17, 18, 24, or 25, and that all sentencing submissions be adjourned in accordance with
any new sentencing date set by the Court.

I have conferred with the government concerning the defense’s adjournment request and
have been informed by AUSA Maurene Comey that the government consents to the defense’s

request,
Respectfully submitted,

/S/
Sean M. Maher
Counsel for Rahiem Miller

 

cc: All counsel via ECF

—————
—_

‘Yo

| ELECTRONICALLY fi
/ HOC #:

DATE}

je

Feeme ane

LED: 7] \. 2o

233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
(212) 661-5333 e (347) 548-9959 FAX
WWW .SEANMAHERLAW.COM ~
